

116 S170 IS: Charitable Conservation Easement Program Integrity Act of 2019
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 170IN THE SENATE OF THE UNITED STATESJanuary 16, 2019Mr. Daines (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to limit the amount of certain qualified conservation
			 contributions.
	
 1.Short titleThis Act may be cited as the Charitable Conservation Easement Program Integrity Act of 2019. 2.Limitation on partner’s deduction for qualified conservation contributions made by partnership (a)In generalSection 170(h) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(7)Limitation on partnership allocation of contributions
 (A)In generalIn the case of any qualified conservation contributions of any partnership (whether directly or as a distributive share of such contributions of another partnership), no amount of such contributions may be taken into account under this section by any partner of such partnership as a distributive share of such contributions if the aggregate amount so taken into account by such partner for the taxable year would (but for this paragraph) exceed 2.5 times such partner’s adjusted basis in such partnership (determined as of the close of such taxable year and without regard to such contributions). The preceding sentence shall apply only with respect to the first 3 taxable years of such partner which end after the date on which such partner first became a partner in the partnership.
 (B)Exception for family partnershipsSubparagraph (A) shall not apply with respect to any partnership if substantially all of the partnership interests in such partnership are held by individuals who are related within the meaning of section 152(d)(2).
 (C)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out, and prevent the avoidance of, the purposes of this paragraph..
 (b)Effective dateThis section shall apply to contributions made in taxable years ending after December 23, 2016. No inference is intended as the appropriate treatment of contributions made in taxable years ending on or before such date or as to any activity not described in section 170(h)(7) of the Internal Revenue Code of 1986, as added by this section.